Decree of the Surrogate’s Court of Queens county adjudging that the temporary administratrix is the lawful owner of the sum of $14,243.32, *1007reversed upon the law and the facts, with costs to the appellant, payable out of the estate, and the matter remitted to the Surrogate’s Court to enter a decree adjudging that Emma D. Reeve is the lawful owner thereof, with costs in that court to appellant, payable out of the estate. We think the evidence is insufficient to charge the appellant, Emma D. Reeve, with fraud and undue influence in her dealings with the decedent. A valid gift inter vivos of the sum of money in question was proved. The finding in the decision that there was no gift is reversed, and this court finds as a fact that there was an actual gift to the appellant of the money that was the subject of the litigation. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.